              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINE PIERCE,                             :     Civil No. 1:20-CV-1394
                                              :
                    Plaintiff                 :     (Magistrate Judge Carlson)
                                              :
      v.                                      :
                                              :
ANDREW M. SAUL                                :
Commissioner of Social Security               :
                                              :
                   Defendant                  :

                          MEMORANDUM OPINION

I.    Introduction

      Christine Pierce’s Social Security appeal presents two closely intertwined

issues. First, Pierce argues that the Administrative Law Judge (ALJ) in her case erred

in failing to find that her emotional impairments met all listing requirements and

therefore were per se disabling at Step 3 of the sequential analysis which governs

Social Security disability determinations. Since several medical sources opined that

Pierce did not meet all of these listing requirements, this Step 3 argument is

dependent upon Pierce’s second contention: her argument that the ALJ erred in

weighing this medical opinion evidence.

      Mindful of the fact that substantial evidence “means only—'such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion,’”

                                          1
Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)., we find that substantial evidence

supported the ALJ’s weighing of this medical opinion evidence and the ALJ’s Step

3 findings in this case. Therefore, for the reasons set forth below, we will affirm the

decision of the Commissioner denying this claim.

II.   Statement of Facts and of the Case

      Christine Pierce applied for Social Security benefits in April of 2018 alleging

that she was totally disabled due to scoliosis, degenerative disc disease,

Scheuermann’s disease, obesity, arthritis, bipolar anxiety disorder, attention deficit

hyperactivity disorder and depression. (Tr. 18, 21). Pierce was born in July of 1979,

and was 37 years old at the time of the alleged onset of her disability in February of

2017. (Tr. 30). She had graduated high school, attended college, and had a work

history as a caregiver and residential aide. (Id.)

      With respect to Pierce’s emotional impairments, Pierce’s educational records

indicated that she had been placed on an Individual Education Plan in high school,

but also reflected that Pierce had the capacity to perform routine tasks. (Tr. 205-30).

Following her graduation from high school and college, Pierce moved from

Pennsylvania to California where she worked as a caregiver and counselor. (Tr 263).

While on California in 2013, Pierce experienced a severe psychiatric episode that

resulted in her hospitalization at the Del Amo Hospital. (Tr. 452-96). Records of this

                                           2
psychiatric hospitalization, which pre-dated the alleged onset of her disability by 3

½ years, indicated that Pierce was severely impaired upon admission, with a Global

Assessment of Functioning, or GAF, score of 25 when she was admitted. Upon

discharge, her Global Assessment of Functioning score had improved to 55.1


      1
       These were clinically significant findings since:

      A GAF score, or a Global Assessment Functioning scale, was a
      psychometric tool which took into consideration psychological, social,
      and occupational functioning on a hypothetical continuum of mental
      health-illness. Diagnostic and Statistical Manual of Mental Disorders,
      Fourth Edition, Text Revision, 34, Washington, DC, American
      Psychiatric Association, 2000. (“DSM-IV-TR”). In this regard, GAF
      scores “in the range of 61–70 indicate ‘some mild symptoms [of
      depression] or some difficulty in social, occupational, or school
      functioning.’ Diagnostic and Statistical Manual of Mental Disorders
      (‘DSM IV’) 34 (American Psychiatric Assoc. 2000). GAF scores in the
      51–60 range indicate moderate impairment in social or occupational
      functioning.” Cherry v. Barnhart, 29 Fed.Appx. 898, 900 (3d Cir.
      2002). DaVinci v. Astrue, 1:11-CV-1470, 2012 WL 6137324 (M.D. Pa.
      Sept. 21, 2012) report and recommendation adopted, Davinci v. Astrue,
      1:11-CV-1470, 2012 WL 6136846 (M.D. Pa. Dec. 11, 2012). “A GAF
      score of 41–50 indicates ‘serious symptoms (e.g., suicidal ideation,
      severe obsessional rituals, frequent shoplifting) [or] any serious
      impairment in social, occupational, or school functioning (e.g., no
      friends, unable to keep a job).’ DSM–IV at 34. A score of 50 is on the
      borderline between serious and moderate symptoms.” Colon v.
      Barnhart, 424 F. Supp. 2d 805, 809 (E.D. Pa. 2006). See Shufelt v.
      Colvin, No. 1:15-CV-1026, 2016 WL 8613936, at *2 (M.D. Pa. Sept.
      15, 2016), report and recommendation adopted sub nom., Shulfelt v.
      Colvin, No. 1:15-CV-1026, 2017 WL 1162767 (M.D. Pa. Mar. 29,
      2017). A GAF score of 31-40 signifies some impairment in reality
      testing or communication (e.g., speech is at times illogical, obscure, or
      irrelevant) or major impairment in several areas, such as work or
                                         3
      Upon her return to Pennsylvania, Pierce:

      [P]articipated in mental health treatment at Northern Tier Counseling
      Services. A mental status examination in August of 2017 showed that
      the claimant was anxious and that her thought process was
      circumstantial. However, her affect was congruent and full, and her
      insight and judgment were intact. The claimant exhibited no
      homicidal/suicidal ideations and reported experiencing no perceptual
      disturbances (Exhibits 11F, pages 16 through 20 and 21F, pages 13
      through 17). In August of 2018, mental status examination findings
      showed that the claimant’s thought processes were coherent and
      without hallucinations, delusions, or paranoia. Her affect was restricted,
      her mood was neutral, and her attention/concentration was mildly to
      moderately impaired. Her memory was also impaired, but the claimant
      retained the ability to manage her own money (Exhibit 12F, pages 4, 5,
      and 6). A psychological evaluation in November of 2018 revealed that
      the claimant, a holder of a Bachelor’s Degree in social work, wrestled
      with intrusive thoughts. She maintained, however, that she did not
      believe that she would act upon them (Exhibit 15F, page 2). The
      claimant was well-oriented and her insight and judgment were fair.
      While she was anxious, no unusual behaviors were noted throughout
      the evaluation process (Exhibit 24F, page 25). Records show that the
      claimant participated in the Wellness Center program throughout May
      of 2019. However, the records from this facility showed that she


      school, family relations, judgment, thinking, or mood. A GAF scores
      as low as 30 typically indicate behavior that is considerably influenced
      by delusions or hallucinations, or serious impairment in communication
      or judgment, or an inability to function in almost all areas. Diagnostic
      and Statistical Manual of Mental Disorders, Fourth Edition, Text
      Revision, 34, Washington, DC, American Psychiatric Association,
      2000. (“DSM-IV-TR”).

Jones v. Colvin, No. 1:16-CV-1535, 2017 WL 4277289, at *2 (M.D. Pa. Sept. 25,
2017), report and recommendation adopted sub nom., Jones v. Berryhill, No. 1:16-
CV-1535, 2017 WL 4314572 (M.D. Pa. Sept. 27, 2017). Thus, Pierce’s discharge
GAF score of 55 was emblematic of only a moderate degree of mental impairment.
                                          4
      addressed many issues, including nutrition/weight loss and that mental
      health counseling was not the sole purpose of this program (Exhibit
      25F).

      (Tr. 26).

      In addition to these group and individual counseling programs, Pierce also

maintained a medication regime to sustain her emotional equilibrium taking multiple

medications, including Trazadone, Lorazepam, Prilosec, Neurontin, Gabapentin,

and Klonopin to address her physical and emotional impairments. (Tr. 25, 51-52).

      Given this mental health history, four medical sources have opined regarding

the degree to which Pierce’s emotional impairments were disabling. At the outset,

in August of 2018, a state agency expert, Dr. Lori Young, reviewed Pierce’s medical

records and concluded that in many spheres of work-related activity such as

attention, concentration, ability to follow instructions, and work with others and the

public, Pierce exhibited no more than a moderate degree of impairment. (Tr. 106-

09, 115-17, 135, 37).

      Likewise, a consulting examination source, Dr. Amanda Slowik, found in

August of 2018 that Pierce displayed a moderate degree of impairment when it came

to understanding and carrying out simple instructions and making simple work-

related decisions. Dr. Slowik detected no limitations on Pierce’s ability to work with



                                          5
the public or co-workers, but concluded that she had marked limitations when it

came to complex instructions and judgments in the workplace. (Tr. 756-63).

      In contrast, a treating source, Shannon Nobles, a nurse practitioner at Northern

Tier Counseling, completed a check box form in November of 2018, which opined

that Pierce faced marked to extreme limitations in her ability to carry out simple

instructions, maintain concentration, work with others, and follow the directions of

supervisors. (Tr. 781-2). Dr. J.F. McNamara also completed a psychological

evaluation of Pierce in November of 2018 which detailed her medical history,

diagnoses and treatment, but did not provide any specific opinions regarding her

ability to perform tasks in the workplace. (Tr. 783-87)).

      It was against this clinical backdrop that an ALJ conducted a hearing

regarding Pierce’s disability application on July 9, 2019. (Tr. 39-77). Pierce and a

vocational expert both appeared and testified at this hearing. (Id.) In her testimony,

Pierce described the severity of her emotional symptoms in terms that were not

entirely consistent with the records of her treatment providers. For example, Pierce

testified to experiencing homicidal thoughts and hallucinations. (Tr. 61-63).

However, Pierce’s treatment records contained notations indicating that she denied

such thoughts. (Tr. 106, 988).



                                          6
      Following this hearing on July 26, 2019, the ALJ issued a decision denying

Pierce’s application for benefits. (Doc. 15-32). In that decision, the ALJ first

concluded that Pierce satisfied the insured status requirements of the Act. (Tr. 20).

At Step 2 of the sequential analysis that governs Social Security cases, the ALJ found

that Pierce suffered from the following severe impairments: scoliosis, degenerative

disc disease, Scheuermann’s disease, obesity, arthritis, bipolar anxiety disorder,

attention deficit hyperactivity disorder, and depression. (Tr. 18 and 21).

      At Step 3, however, the ALJ determined that Pierce did not have an emotional

impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments. (Tr. 21-24). In reaching this conclusion,

the ALJ specifically considered Listings 12.04, 12.06 and 12.11, and focused upon

the paragraph B criteria in these listings. As the ALJ explained:

      To satisfy the "paragraph B" criteria, the mental impairments must
      result in at least one extreme or two marked limitations in a broad area
      of functioning that are: understanding, remembering, or applying
      information; interacting with others; concentrating, persisting, or
      maintaining pace; or adapting or managing themselves. A marked
      limitation means functioning in this area independently, appropriately,
      effectively, and on a sustained basis is seriously limited. An extreme
      limitation is the inability to function independently, appropriately or
      effectively, and on a sustained basis.

      (Tr. 22).



                                          7
      In Pierce’s case, the ALJ found that these paragraph B criteria had not been

met. Instead, the ALJ concluded that Pierce only experienced moderate limitations

in these spheres of workplace functioning, stating that:

      In understanding, remembering, or applying information, the claimant
      has a moderate limitation. She said she requires reminders to address
      her personal care needs and to take the appropriate medication timely,
      and she said she has difficulty following written and oral directions.
      (Exhibit 7E and Hearing testimony). However, as will be discussed
      later in this decision in detail, the medical evidence of record does not
      document any significant memory deficits or cognitive abnormalities
      on mental status examinations. She was a good historian at the hearing,
      with no serious lapses in memory, comprehension, or concentration. In
      addition, until the date of his death, claimant was the caretaker for her
      significant other. Overall, the record does not establish more than a
      moderate limitation in the claimant's ability to understand, remember,
      and apply information.

      In interacting with others, the claimant has a moderate limitation. When
      she travels alone, she said her anxiety increases; nevertheless, she
      retains the ability to do so. The claimant does not have a vehicle, but
      when she drives, she said she becomes anxious. She is able to and does
      take public transportation. She shops in stores (in a public setting) for
      food and for other necessities. The claimant enjoys spending time with
      others and she reports no issues when interacting with family, friends,
      and neighbors. She said she does better with polite requests as opposed
      to being told sternly what to do by authority figures. The claimant
      resides in a home with family members (Exhibit 7E and Hearing
      testimony). The medical evidence of record does not document any
      serious issues interacting with her treatment providers, and she
      interacted appropriately at the hearing. The record does not establish
      more than moderate limitations interacting with others.

      With regard to concentrating, persisting, or maintaining pace, the
      claimant has a moderate limitation. She said she has pain throughout
      her back that causes limitation in her ability to concentrate and focus.
                                         8
      Nonetheless, the claimant retains sufficient cognitive ability to handle
      her financial affairs, including paying bills, counting change, and
      maintaining checking, savings, and credit card accounts. However, she
      said she tends to shop and to spend money impulsively. The claimant
      said she does not always finish what she starts and is able to pay
      attention for 5 minutes, at most. She said coping with stress and
      adapting to change is an ongoing challenge for her (Exhibit 7E and
      Hearing testimony). The record as a whole does not establish more than
      moderate limitations concentrating, persisting, or maintaining pace.

      As for adapting or managing oneself, the claimant has experienced a
      moderate limitation. During the day, she attends the Wellness Center
      where she takes classes, and completes chores, including meal
      preparation. At home, the claimant addresses her personal care needs
      and she vacuums the floors. When she makes her own meals, she does
      so in the microwave. The claimant also washes dishes, cleans, sweeps,
      and mops (Exhibit 7E and Hearing testimony). In sum, after a review
      of the evidence as a whole, the record does not establish that the
      claimant suffers from more than moderate limitation in this domain.
      Because the claimant’s mental impairments did not cause at least two
      "marked" limitations or one "extreme" limitation, the "paragraph B"
      criteria were not satisfied.

      (Tr. 22-23).

      In making this Step 3 determination, the ALJ necessarily was required to

address and reconcile the competing medical opinion evidence in this case. On this

score, the ALJ found the opinions of Dr. Young and Dr. Slowik to be more

persuasive than the views expressed by Ms. Nobles or Dr. McNamara. In this regard,

the ALJ first found that:

      Lori A. Young, PsyD completed the state agency mental assessment on
      August 16, 2018. Therein, she indicated that the claimant’s mental
      health issues, inclusive of anxiety and depression, cause the claimant to
                                           9
       incur moderate limitation in her ability to understand, remember, and
       apply information, moderate limitation in her ability to interact with
       others, moderate limitation in her ability to concentrate, persist, and
       maintain pace, and moderate limitation in her ability to adapt or to
       manage herself. In her residual functional capacity assessment, the
       claimant: had moderate limitation in her ability to carry out detailed
       instructions; moderate limitation in her ability to maintain attention and
       concentration for extended periods; moderate limitation in her ability
       to complete a normal workday/workweek without interruption from
       psychologically based symptoms; moderate limitation in her ability to
       interact with others; and moderate limitation in her ability to respond to
       changes in the work-setting (Exhibits 1A and 2A). The undersigned
       finds this opinion persuasive, as the evidence of record, inclusive of the
       mental status examination findings throughout the claimant’s
       longitudinal clinical treatment history, show that the claimant is able to
       complete some daily tasks despite her ongoing mental health issues.
       The record confirms the claimant’s allegations of suffering from a
       mental health disorder; however, the claimant’s mental status
       examination findings generally show more moderate findings
       throughout her treatment history. The claimant contends that she
       participates in partial program treatment, but the program in which she
       is involved is comprised of various educational classes (such a conflict
       resolution, nutrition, women’s groups, etc.) with minimal
       counseling/mental health treatment. Because the claimant’s symptoms
       are generally mild to moderate at most (and her treatment is largely
       conservative), the evidence confirms that the claimant is able to
       complete a range of simple work, consistent with this opinion. As such,
       the undersigned finds this opinion persuasive. To the extent the above
       residual functional capacity differs from this opinion, it is to afford
       claimant all benefit of the doubt.

       (Tr. 27-28).

       As for Dr. Slowik, the ALJ found her opinion to be partially persuasive,

stating that:


                                          10
      Amanda Slowik, PsyD completed a consultative mental assessment of
      the claimant on August 13, 2018. Therein, she indicated that the
      claimant’s depression and anxiety caused the claimant to incur
      limitation in her ability to work. In her residual functional capacity
      assessment, the claimant had: moderate limitation in her ability to
      understand, remember, and carry out simple instructions; moderate
      limitation in her ability to make simple work-related decisions; marked
      limitation in her ability to understand, remember, and carry out detailed
      instructions; marked limitation in her ability to make complex work-
      related decisions; and had no limitation in her ability to interact with
      others or to respond to pressures and changes in the work setting
      (Exhibit 12F). The undersigned finds this opinion partially persuasive.
      Although this opinion confirms that the claimant is not disabled
      (consistent with the evidence), Dr. Slowik both underestimates and
      overestimates the claimant’s limitations. Specifically, finding that the
      claimant has no limitation when interacting with others is inconsistent
      with the evidence (she has anxiety in the presence of others, particularly
      with authority figures). Additionally, concluding that the claimant has
      marked limitation in her ability to make complex work-related
      decisions and to understand, remember, and carry out complex
      instructions exceeds the limitation that is supported by the mental status
      examination findings. Accordingly, the undersigned finds this opinion
      only partially persuasive (the claimant was however still limited to a
      range of simple work).

      (Tr. 27).

      The ALJ found the opinions expressed by Dr. McNamara and Ms. Nobles less

compelling and persuasive, observing that:

      On November 12, 2018, J.F. McNamara, PhD completed an assessment
      of the claimant and indicated that an individual who suffered from the
      claimant’s combination of impairments typically experience significant
      disruption in his or her ability to work (Exhibit 15F, pages 3 and 4).
      The undersigned finds this opinion unpersuasive, as it speaks in
      generalities and as it does not afford a concrete assessment of the

                                         11
      claimant in relation to her specific ability to work. For these reasons,
      the undersigned finds this opinion unpersuasive.

      Shannon Nobles of Northern Tier Counseling completed a mental
      impairment questionnaire on the claimant’s behalf on November 19,
      2018. Therein, she indicated that the claimant’s mental health issues,
      inclusive of a bipolar disorder, an anxiety disorder, and ADHD caused
      the claimant to incur limitation in her ability to work. In her residual
      functional capacity assessment, the claimant was noted to have extreme
      limitation in her ability to interact with supervisors and mostly marked
      limitation in the remainder of the residual functional assessment
      categories. She added that the claimant would miss about 3 days of
      work per month due to her symptoms and that overall, she was unable
      to sustain fulltime work on a regular and continuing basis (Exhibit 14F).
      The undersigned finds this opinion unpersuasive, as the limitations
      suggested herein appear to underestimate the claimant’s residual
      ability. Although the records clearly show that claimant has incurred
      some periods of increased symptomatology, overall, her mental status
      examination findings more consistently revealed more mild to
      moderate symptoms. The objective evidence corroborated the results of
      the examination findings, consistent with the claimant’s ability to
      complete at least some household tasks. Because the claimant’s signs,
      symptoms, and residual ability are more consistent with an individual
      who retains a residual functional capacity for simple work with limited
      contact with others, this opinion, an opinion that suggests complete
      disability, is found to be unpersuasive.

      (Tr. 28).

      Having made these findings, between Steps 3 and 4, the ALJ fashioned a

residual functional capacity (RFC), considering Pierce’s limitations from her

impairments, which concluded that Pierce could:

      [P]erform lightwork as defined in 20 CFR 404.1567(b) and 416.967(b)
      except the claimant: must avoid climbing; must be afforded an
      opportunity to change positions approximately once every hour; could
                                        12
      occasionally perform all postural activities (bending, stooping,
      kneeling, etc.); must avoid all overhead reaching; must avoid exposure
      to hazards and heights; must avoid performing work with detailed
      instructions; must avoid assembly line production type work; could
      complete routine and repetitive tasks in jobs with few workplace
      changes; and could have up to occasional contact with the public and
      coworkers.

      (Tr. 24).

      The ALJ then found that Pierce could not perform her past work, but retained

the capacity to perform other jobs which existed in significant numbers in the

national economy. (Tr. 29-31). Having reached these conclusions, the ALJ

determined that Pierce had not met the demanding showing necessary to sustain her

claim for benefits, and denied this claim. (Tr. 32).

      This appeal followed. (Doc. 1). On appeal, Pierce advances a twofold claim.

First, Pierce argues that the Administrative Law Judge (ALJ) in her case erred in

failing to find that her emotional impairments met all listing requirements and

therefore were per se disabling at Step 3 of the sequential analysis that governs

Social Security disability determinations. Since Dr. Young and Dr. Slowik both

sources opined that Pierce did not meet all of these listing requirements, this Step 3

argument is dependent upon Pierce’s second contention: her argument that the ALJ

erred in weighing this medical opinion evidence. This case is fully briefed and is,



                                          13
therefore, ripe for resolution. For the reasons set forth below, under the deferential

standard of review that applies here, the Commissioner’s final decision is affirmed.

III.   Discussion

       A.    Substantial Evidence Review – the Role of this Court

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. §405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp.2d 533, 536 (M.D.Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

                                          14
from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is

supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp.2d 623, 627 (M.D.Pa. 2003).

       The Supreme Court has underscored for us the limited scope of our review in

this field, noting that:

       The phrase “substantial evidence” is a “term of art” used throughout
       administrative law to describe how courts are to review agency
       factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
       135 S.Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
       evidence standard, a court looks to an existing administrative record
       and asks whether it contains “sufficien[t] evidence” to support the
       agency's factual determinations. Consolidated Edison Co. v. NLRB,
       305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (emphasis
       deleted). And whatever the meaning of “substantial” in other contexts,
       the threshold for such evidentiary sufficiency is not high. Substantial
       evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
       e.g., Perales, 402 U.S. at 401, 91 S.Ct. 1420 (internal quotation marks
       omitted). It means—and means only—“such relevant evidence as a
       reasonable mind might accept as adequate to support a conclusion.”
       Consolidated Edison, 305 U.S. at 229, 59 S.Ct. 206. See Dickinson v.
       Zurko, 527 U.S. 150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999)
       (comparing the substantial-evidence standard to the deferential clearly-
       erroneous standard).

Biestek, 139 S. Ct. at1154.

       The question before this Court, therefore, is not whether the claimant is

disabled, but rather whether the Commissioner’s finding that she is not disabled is

supported by substantial evidence and was reached based upon a correct application
                                           15
of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL 940205,

at *1 (M.D.Pa. Mar. 11, 2014)(“[I]t has been held that an ALJ’s errors of law denote

a lack of substantial evidence.”) (alterations omitted); Burton v. Schweiker, 512 F.

Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination as to the status of

a claim requires the correct application of the law to the facts.”); see also Wright v.

Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope of review on legal

matters is plenary); Ficca, 901 F. Supp.2d at 536 (“[T]he court has plenary review

of all legal issues . . . .”).

       Several fundamental legal propositions which flow from this deferential

standard of review. First, when conducting this review “we are mindful that we must

not substitute our own judgment for that of the fact finder.” Zirnsak v. Colvin, 777

F.3d 607, 611 (3d Cir. 2014) (citing Rutherford, 399 F.3d at 552). Thus, we are

enjoined to refrain from trying to re-weigh the evidence. Rather our task is to simply

determine whether substantial evidence supported the ALJ’s findings. However, we

must also ascertain whether the ALJ’s decision meets the burden of articulation

demanded by the courts to enable informed judicial review. Simply put, “this Court

requires the ALJ to set forth the reasons for his decision.” Burnett v. Comm'r of Soc.

Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000). As the Court of Appeals has noted

on this score:

                                          16
      In Burnett, we held that an ALJ must clearly set forth the reasons for
      his decision. 220 F.3d at 119. Conclusory statements . . . are
      insufficient. The ALJ must provide a “discussion of the evidence” and
      an “explanation of reasoning” for his conclusion sufficient to enable
      meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir.2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm'r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      Thus, in practice ours is a twofold task. We must evaluate the substance of the

ALJ’s decision under a deferential standard of review, but we must also give that

decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      B.     Initial Burdens of Proof, Persuasion, and Articulation for the ALJ

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A); 42 U.S.C.

§1382c(a)(3)(A); see also 20 C.F.R. §§404.1505(a), 416.905(a). To satisfy this

requirement, a claimant must have a severe physical or mental impairment that

makes it impossible to do his or her previous work or any other substantial gainful

                                         17
activity that exists in the national economy. 42 U.S.C. §423(d)(2)(A); 42 U.S.C.

§1382c(a)(3)(B); 20 C.F.R. §§404.1505(a), 416.905(a). To receive benefits under

Title II of the Social Security Act, a claimant must show that he or she contributed

to the insurance program, is under retirement age, and became disabled prior to the

date on which he or she was last insured. 42 U.S.C. §423(a); 20 C.F.R. §404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process.      20 C.F.R. §§404.1520(a), 416.920(a).

Under this process, the ALJ must sequentially determine: (1) whether the claimant

is engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R.

§§404.1520(a)(4), 416.920(a)(4).

      Between Steps 3 and 4, the ALJ must also assess a claimant’s residual

functional capacity (RFC). RFC is defined as “that which an individual is still able

to do despite the limitations caused by his or her impairment(s).” Burnett v. Comm’r

of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R.

§§404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1).           In making this

                                         18
assessment, the ALJ considers all of the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. §§404.1545(a)(2), 416.945(a)(2).

      Once the ALJ has made this determination, our review of the ALJ's

assessment of the plaintiff's RFC is deferential, and that RFC assessment will not be

set aside if it is supported by substantial evidence. Burns v. Barnhart, 312 F.3d 113,

129 (3d Cir. 2002); see also Metzger v. Berryhill, No. 3:16-CV-1929, 2017 WL

1483328, at *5 (M.D. Pa. Mar. 29, 2017), report and recommendation adopted sub

nom. Metzgar v. Colvin, No. 3:16-CV-1929, 2017 WL 1479426 (M.D. Pa. Apr. 21,

2017); Rathbun v. Berryhill, No. 3:17-CV-00301, 2018 WL 1514383, at *6 (M.D.

Pa. Mar. 12, 2018), report and recommendation adopted, No. 3:17-CV-301, 2018

WL 1479366 (M.D. Pa. Mar. 27, 2018).

      At Steps 1 through 4, the claimant bears the initial burden of demonstrating

the existence of a medically determinable impairment that prevents him or her in

engaging in any of his or her past relevant work. Mason, 994 F.2d at 1064. Once

this burden has been met by the claimant, it shifts to the Commissioner at Step 5 to

show that jobs exist in significant number in the national economy that the claimant

could perform that are consistent with the claimant’s age, education, work



                                         19
experience and RFC. 20 C.F.R. §§404.1512(f), 416.912(f); Mason, 994 F.2d at

1064.

        The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, in order to facilitate review of the decision under the substantial evidence

standard, the ALJ's decision must be accompanied by "a clear and satisfactory

explication of the basis on which it rests." Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981). Conflicts in the evidence must be resolved and the ALJ must indicate

which evidence was accepted, which evidence was rejected, and the reasons for

rejecting certain evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in

his decision which evidence he has rejected and which he is relying on as the basis

for his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir.

1999).

        C.    Legal Benchmarks Governing Step 3 of This Sequential Analysis

        This dichotomy between the Act’s deferential standard of review and

caselaw’s requirement that ALJs sufficiently articulate their findings to permit

meaningful judicial review is particularly acute at Step 3 of this disability evaluation

process. At Step 3 of this sequential analysis, the ALJ is required to determine

                                          20
whether, singly or in combination, a claimant’s ailments and impairments are so

severe that they are per se disabling and entitle the claimant to benefits. As part of

this step three disability evaluation process, the ALJ must determine whether a

claimant’s alleged impairment is equivalent to a number of listed impairments,

commonly referred to as listings, that are acknowledged as so severe as to preclude

substantial gainful activity. 20 C.F.R. § 416.920(a)(4)(iii); 20 C.F.R. pt. 404, subpt.

P, App. 1; Burnett, 220 F.3d 112, 119.

      In making this determination, the ALJ is guided by several basic principles

set forth by the social security regulations and case law. First, if a claimant’s

impairment meets or equals one of the listed impairments, the claimant is considered

disabled per se and is awarded benefits. 20 C.F.R. §416.920(d); Burnett, 220 F.3d

at 119. However, to qualify for benefits by showing that an impairment, or

combination of impairments, is equivalent to a listed impairment, a plaintiff bears

the burden of presenting “medical findings equivalent in severity to all the criteria

for the one most similar impairment.” Sullivan v. Zebley, 493 U.S. 521, 531 (1990);

20 C.F.R. §416.920(d). An impairment, no matter how severe, that meets or equals

only some of the criteria for a listed impairment is not sufficient. Id.

      The determination of whether a claimant meets or equals a listing is a medical

one. To be found disabled under step three, a claimant must present medical

                                          21
evidence or a medical opinion that his or her impairment meets or equals a listing.

An administrative law judge is not required to accept a physician’s opinion when

that opinion is not supported by the objective medical evidence in the record.

Maddox v. Heckler, 619 F. Supp. 930, 935-936 (D.C. Okl. 1984); Carolyn A.

Kubitschek & Jon C. Dubin, Social Security Disability Law and Procedure in

Federal Courts, § 3:22 (2014), available at Westlaw SSFEDCT. However, it is the

responsibility of the ALJ to identify the relevant listed impairments, because it is

“the ALJ’s duty to investigate the facts and develop the arguments both for and

against granting benefits.” Burnett, 220 F.3d at 120 n.2.

      On this score, however, it is also clearly established that the ALJ’s treatment

of this issue must go beyond a summary conclusion, since a bare conclusion “is

beyond meaningful judicial review.” Burnett, 220 F.3d at 119. Thus, case law “does

not require the ALJ to use particular language or adhere to a particular format in

conducting his analysis. Rather, the function . . . is to ensure that there is sufficient

development of the record and explanation of findings to permit meaningful review.”

Jones, 364 F.3d at 505. This goal is met when the ALJ’s decision, “read as a whole,”

id., permits a meaningful review of the ALJ’s Step 3 analysis. However, when “the

ALJ's conclusory statement [at Step 3] is . . . beyond meaningful judicial review,” a



                                           22
remand is required to adequately articulate the reasons for rejecting the claim at this

potentially outcome-determinative stage. Burnett, 220 F.3d at 119.

      D.     Legal Benchmarks for the ALJ’s Assessment of Medical Opinions

      Pierce filed her disability application in April of 2018, following a paradigm

shift in the manner in which medical opinions were evaluated when assessing Social

Security claims. Prior to March 2017, ALJs were required to follow regulations that

defined medical opinions narrowly and created a hierarchy of medical source

opinions with treating sources at the apex of this hierarchy. However, in March of

2017, the Commissioner’s regulations governing medical opinions changed in a

number of fundamental ways. The range of opinions that ALJs were enjoined to

consider were broadened substantially and the approach to evaluating opinions was

changed from a hierarchical form of review to a more holistic analysis. As one court

as aptly observed:

      The regulations regarding the evaluation of medical evidence have been
      amended for claims filed after March 27, 2017, and several of the prior
      Social Security Rulings, including SSR 96-2p, have been rescinded.
      According to the new regulations, the Commissioner “will no longer
      give any specific evidentiary weight to medical opinions; this includes
      giving controlling weight to any medical opinion.” Revisions to Rules
      Regarding the Evaluation of Medical Evidence (“Revisions to Rules”),
      2017 WL 168819, 82 Fed. Reg. 5844, at 5867–68 (Jan. 18, 2017), see
      20 C.F.R. §§ 404.1520c(a), 416.920c(a). Instead, the Commissioner
      must consider all medical opinions and “evaluate their persuasiveness”
      based on the following five factors: supportability; consistency;

                                          23
relationship with the claimant; specialization; and “other factors.” 20
C.F.R. §§ 404.1520c(a)-(c), 416.920c(a)-(c).

Although the new regulations eliminate the perceived hierarchy of
medical sources, deference to specific medical opinions, and assigning
“weight” to a medical opinion, the ALJ must still “articulate how [he
or she] considered the medical opinions” and “how persuasive [he or
she] find[s] all of the medical opinions.” Id. at §§ 404.1520c(a) and
(b)(1), 416.920c(a) and (b)(1). The two “most important factors for
determining the persuasiveness of medical opinions are consistency and
supportability,” which are the “same factors” that formed the
foundation of the treating source rule. Revisions to Rules, 82 Fed. Reg.
5844-01 at 5853.

An ALJ is specifically required to “explain how [he or she] considered
the supportability and consistency factors” for a medical opinion. 20
C.F.R. §§ 404.1520c (b)(2), 416.920c(b)(2). With respect to
“supportability,” the new regulations provide that “[t]he more relevant
the objective medical evidence and supporting explanations presented
by a medical source are to support his or her medical opinion(s) or prior
administrative medical finding(s), the more persuasive the medical
opinions or prior administrative medical finding(s) will be.” Id. at §§
404.1520c(c)(1), 416.920c(c)(1). The regulations provide that with
respect to “consistency,” “[t]he more consistent a medical opinion(s) or
prior administrative medical finding(s) is with the evidence from other
medical sources and nonmedical sources in the claim, the more
persuasive the medical opinion(s) or prior administrative medical
finding(s) will be.” Id. at §§ 404.1520c(c)(2), 416.920c(c)(2).

Under the new regulations an ALJ must consider, but need not
explicitly discuss, the three remaining factors in determining the
persuasiveness of a medical source's opinion. Id. at §§ 404.1520c(b)(2),
416.920c(b)(2). However, where the ALJ has found two or more
medical opinions to be equally well supported and consistent with the
record, but not exactly the same, the ALJ must articulate how he or she
considered those factors contained in paragraphs (c)(3) through (c)(5).
Id. at §§ 404.1520c(b)(3), 416.920c(b)(3).

                                   24
Andrew G. v. Comm'r of Soc. Sec., No. 3:19-CV-0942 (ML), 2020 WL 5848776, at

*5 (N.D.N.Y. Oct. 1, 2020).

      Oftentimes, as in this case, an ALJ must evaluate various medical opinions.

Judicial review of this aspect of ALJ decision-making is still guided by several

settled legal tenets. First, when presented with a disputed factual record, it is well

established that “[t]he ALJ – not treating or examining physicians or State agency

consultants – must make the ultimate disability and RFC determinations.” Chandler

v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011). Thus, when evaluating

medical opinions “ the ALJ may choose whom to credit but ‘cannot reject evidence

for no reason or for the wrong reason.’” Morales v. Apfel, 225 F.3d 310, 317 (3d

Cir. 2000) (quoting Mason, 994 F.2d at 1066). Therefore, provided that the decision

is accompanied by an adequate, articulated rationale, it is the province and the duty

of the ALJ to choose which medical opinions and evidence deserve greater weight.

      Further, in making this assessment of medical evidence:

      An ALJ is [also] entitled generally to credit parts of an opinion without
      crediting the entire opinion. See Thackara v. Colvin, No. 1:14–CV–
      00158–GBC, 2015 WL 1295956, at *5 (M.D. Pa. Mar. 23, 2015);
      Turner v. Colvin, 964 F. Supp. 2d 21, 29 (D.D.C. 2013) (agreeing that
      “SSR 96–2p does not prohibit the ALJ from crediting some parts of a
      treating source's opinion and rejecting other portions”); Connors v.
      Astrue, No. 10–CV–197–PB, 2011 WL 2359055, at *9 (D.N.H. June
      10, 2011). It follows that an ALJ can give partial credit to all medical
      opinions and can formulate an RFC based on different parts from the

                                         25
      different medical opinions. See e.g., Thackara v. Colvin, No. 1:14–CV–
      00158–GBC, 2015 WL 1295956, at *5 (M.D. Pa. Mar. 23, 2015).

Durden v. Colvin, 191 F.Supp.3d 429, 455 (M.D. Pa. 2016.

      It is against these legal benchmarks that we assess the instant appeal.

      E.     The ALJ’s Decision in this Case is Supported by Substantial
             Evidence.

      In this setting, we are mindful that we are not free to substitute our

independent assessment of the evidence for the ALJ’s determinations. Rather, we

must simply ascertain whether the ALJ’s decision is supported by substantial

evidence, a quantum of proof which is less than a preponderance of the evidence but

more than a mere scintilla, Richardson, 402 U.S. at 401, and “does not mean a large

or considerable amount of evidence, but rather such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Pierce, 487 U.S.

at 565.

      Judged against these deferential standards of review, we find that substantial

evidence supported the decision by the ALJ that Pierce had not met the listing

requirements which would have defined her as per se disabled due to her emotional

impairments and was capable of performing a limited range of work. Therefore we

will affirm this decision.




                                         26
       Pierce encounters two obstacles in advancing this claim. First, she must make

an exacting showing to prevail at Step 3 of this sequential analysis. To qualify for

benefits at Step 3 by showing that an impairment, or combination of impairments, is

equivalent to a listed impairment, a plaintiff bears the burden of presenting “medical

findings equivalent in severity to all the criteria for the one most similar

impairment.” Sullivan v. Zebley, 493 U.S. 521, 531 (1990); 20 C.F.R. §416.920(d).

An impairment, no matter how severe, that meets or equals only some of the criteria

for a listed impairment is not sufficient. Id.

       In this case, the ALJ found that Pierce had not satisfied the paragraph B

criteria for Listing 12.04. As to these listing criteria, it is well established that:


       The Paragraph B criteria of Listings 12.02, 12.03, 12.04, 12.06, and
       12.08 are identical, and require the ALJ to assess the degree of a
       claimant's limitation in four broad functional areas: activities of daily
       living; social functioning; maintaining concentration, persistence or
       pace; and whether the claimant has experienced repeated episodes of
       decompensation of extended duration. The first three areas are assessed
       on the following five-point scale: none, mild, moderate, marked, and
       extreme. 20 C.F.R. §§ 404.1520a(c)(4), 416.920a(c)(4). The fourth
       area, episodes of decompensation of extended duration, is rated on the
       following four-point scale: none, one or two, three, four or
       more. Id. The last point on each scale represents a degree of limitation
       that is incompatible with the ability to do any gainful work. Id. The
       Paragraph B criteria are met where an impairment results in two of the
       following: a marked restriction of activities of daily living; marked
       difficulties in maintaining social functioning; marked difficulties in
       maintaining concentration, persistence or pace; or repeated episodes of

                                            27
      decompensation, each of extended duration. 20 C.F.R. Part 404,
      Subpart P, Appendix 1 §§ 12.02, 12.03, 12.04, 12.06, 12.08.

Martinez v. Colvin, No. 3:14-CV-1090, 2015 WL 5781202, at *8 (M.D. Pa. Sept.

30, 2015). Given these listing criteria that require a finding of two marked

impairments, and the ALJ’s finding that Pierce only experienced moderate

impairments in these work-related spheres, in order to set aside this decision it would

be necessary to conclude that the ALJ erred twice in evaluating the severity of

Pierce’s mental impairments. In addition, we would have to reach this conclusion

that the ALJ erred on multiple scores while applying a deferential standard of review

with respect to the ALJ’s factual findings, which simply require a quantum of proof

that is less than a preponderance of the evidence but more than a mere scintilla,

Richardson, 402 U.S. at 401, and “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Pierce, 487 U.S. at 565.

      Judged by these standards, it cannot be said that the ALJ erred in this Step 3

determination or in the evaluation of the medical opinion evidence. While Pierce

doubtless encounters significant emotional impairments, a state agency expert, and

a consulting examining expert both concluded that her emotional impairments only

imposed moderate limitations on her work-related activities. As the ALJ noted, these


                                          28
two expert opinions were consistent with Pierce’s treatment records, activities of

daily living, and past employment history.

      In contrast, Dr. McNamara’s opinion added little to any understanding of

Pierce’s ability to work on a sustained basis since this opinion simply does not

address the listing requirements in a meaningful way. Similarly, Ms. Nobles’

severely restrictive opinion which found that Pierce suffered from a host of marked

impairments was not fully consistent with her own treatment notes, which described

a less profound degree of impairment. Given the disparity between these treatment

notes and Ms. Nobles’ medical opinion, the ALJ was justified in finding that opinion

less persuasive than the other medical opinions in this case since an ALJ may

conclude that discrepancies between the treating source’s medical opinion, and the

doctor’s actual treatment notes, justifies giving a treating source opinion little weight

in a disability analysis. Torres v. Barnhart, 139 F. App'x 411, 415 (3d Cir. 2005).

      In sum, in this case, the ALJ was confronted by a medical record that

contained competing and contrasting medical opinions. On these facts, the ALJ

found that the medical opinions which found that Pierce was only moderately

impaired were more persuasive than those which suggested that she suffered from

marked impairments. There is sufficient evidence in the record to support the ALJ’s

analysis of these medical opinions. Having made these factual determinations, the

                                           29
ALJ concluded that Pierce had not met the stringent standards justifying an award

of benefits at Step 3.

       It is the right and responsibility of the ALJ to make such assessments and we

find that substantial evidence supported the ALJ’s decision in the instant case. Thus,

at bottom, it appears that Pierce is requesting that this Court re-weigh the evidence.

This we may not do. See, e.g., Rutherford, 399 F.3d at 552 (quoting Williams v.

Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992) (“In the process of reviewing the record

for substantial evidence, we may not ‘weigh the evidence or substitute our own

conclusions for those of the fact-finder”’)). Because we cannot re-weigh the

evidence, and because we find that the ALJ properly articulated that substantial

evidence did not support this disability claim, we will affirm the ALJ’s decision in

this case.

       In closing, the ALJ’s assessment of the evidence in this case complied with

the dictates of the law and was supported by substantial evidence. This is all that the

law requires, and all that a claimant can demand in a disability proceeding. Thus,

notwithstanding the argument that this evidence might have been viewed in a way

which would have also supported a different finding, we are obliged to affirm this

ruling once we find that it is “supported by substantial evidence, ‘even [where] this

court acting de novo might have reached a different conclusion.’ ” Monsour Med.

                                          30
Ctr. v. Heckler, 806 F.2d 1185, 1190–91 (3d Cir. 1986) (quoting Hunter Douglas,

Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986)). Accordingly, under the deferential

standard of review that applies to appeals of Social Security disability

determinations, we find that substantial evidence supported the ALJ’s evaluation of

this case.

IV.    Conclusion

       Accordingly, for the foregoing reasons, IT IS ORDERED that the final

decision of the Commissioner denying these claims is AFFIRMED.

       An appropriate order follows.

                                             /s/ Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge


       May 13, 2021




                                        31
